DETAILED ACTION
This action is in response to the Request for Continued Examination (RCE) filed 08/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to identify empty boxes of the Control Means 6 of Figs. 1 - 2.  Any structural detail that is essential 

Claim Objections
Claim(s) 3, 6, 8, 10, 12, 15 – 20 is/are objected to because of the following informalities:  
Claim 3 recites “the control means”. Said limitation lacks antecedent basis.
Claim 6 recites “the control means”. Said limitation lacks antecedent basis.
Claim 6 recites “the detection of the DC pulse”. Said limitation lacks antecedent basis.

Claim 8 recites “the control means”. Said limitation lacks antecedent basis.
Claim 10 recites “the control means”. Said limitation lacks antecedent basis.
Claim 12 recites “the control means”. Said limitation lacks antecedent basis.
Claim 15 recites “the control means”. Said limitation lacks antecedent basis.
Claim 16 recites “the respective power supply”. Said limitation lacks antecedent basis.
Claim 16 recites “the absence”. Said limitation lacks antecedent basis.
Claim 16 recites “a short-circuit” and “a line breakage” in lines 20 and 23. It appears that it should be “the short-circuit” and “the line breakage”.
Claim 17 recites “measuring at least one electrical characteristic”. It appears that it should be “measuring the at least one electrical characteristic”.
Claim 17 recites “the switching, applying, and measuring processes of this claim are carried out after the characteristics are measured in claim 16”. It appears that it should be “the switching, applying, and measuring are performed after measuring the at least one electrical characteristic”.
Claim 18 recites “the loudspeaker”. Said limitation lacks antecedent basis.
Claim 19 recites “the connecting/disconnecting devices”. Said limitation lacks antecedent basis.
Claim 19 recites “each of the power supply” which implies plural power supplies. Said limitation lacks antecedent basis.
Claim 19 recites “the control means”. Said limitation lacks antecedent basis.
Claim 19 recites “the absence”. Said limitation lacks antecedent basis.
Claim 20 recites “the respective connecting/disconnecting device”. Said limitation lacks antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
Claim limitation “an orientation determining means” of claim 1 and “a configuration setting means” of claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2 – 13 depend(s) directly or indirectly from claim 1, and therefore, are also rejected.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “the pilot signal is preferably in a range from 10 Hz to 25kHz”, and the claim also recites “more preferably in a range from 10 Hz to 20 Hz”, furthermore preferably in a range from 20 kHZ to 25 kHZ, most preferably at 22 kHz” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites “each of the control means carries out in the third step and/or seventh step several voltage measurements”. It is unclear to what step the claim is referring to.

Allowable Subject Matter
Claim 14, 16 – 18 and 20 are allowed over prior art.
Claims 15 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 - 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a second configuration where the first contact point and the power supply are electrically disconnected while the first and the second contact point are electrically connected with each other, a resetting means for setting the device into a default mode, and an orientation determining means for determining in the default mode at which contact point a pilot signal is detected first, wherein a power source is charged using power supplied by the pilot signal”.
The primary reason for the indication of the allowability of claim 14 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a second configuration where the first contact point and the power supply are electrically disconnected while the first and the second contact point are electrically connected with each other… an output module connected to the alternating current electrical line and configured to output an audio signal to the alternating current electrical line and output a pilot signal to the alternating current electrical line, wherein a power source is charged using power supplied by the pilot signal”.
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the first and the second contact point are configured to be electrically connected to respective portions of the alternating current electrical line, from a second configuration into a first configuration upon detecting an interruption of a pilot signal, wherein a power source is charged using power supplied by the pilot signal…wherein the second configuration is where the first contact point and the power supply are electrically disconnected while the first and the second contact point are electrically connected with each other ”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2010/0232080, cited by Applicant(s) discloses a protection system for an electrical line.
US Pub. No. 2014/0029754 discloses a method for operating a public address system with a control center to which loudspeakers are connected via a two-wire loop system that is routed via isolator modules. A fault can be located on the loop system, generates a fault message upon determining a deviation, and ascertains the fault location by comparing the measured value with the individual target.
US Patent No. 4,956,563 discloses a battery-operated inverter which supplies electrical power to an A.C. load in the event of a power line failure.
US Patent No. 4,864,519 discloses an information transmission system comprising a plurality of sensors in a circuit connected to a driving device which supplies power to energize the sensors. The circuit incorporates a plurality of circuit breakers for breaking at least one part of the circuit to isolate that part from an adjoining part. The circuit incorporates a plurality of stations, each station including a microprocessor. The microcomputers periodically monitor the integrity of those parts of the circuit connected to their stations, and monitor, interpret and store information derived from any sensor incorporated in that station, and further determine from that information if an event affecting a change in the ambient environment at that station has occurred. Each station has at least one of the circuit breakers, operationally controlled by its microcomputer to isolate that station from an adjacent station. A controller incorporating the driving device is arranged to interrogate all the stations to identify any station at which an event has occurred, to analyse data relating to such event, and to generate and send instructing signals to the station microcomputer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838